July 10, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-4238 Attention:Ms. Tia L. Jenkins, Senior Assistant Chief Accountant, Office of Beverages, Apparel and Mining Re: Kinross Gold Corporation (“Kinross”) Form 40-F for the Year Ended December 31, 2012 Filed April 1, 2013 Response dated June 12, 2013 File No. 001-13382 Dear Ms. Jenkins: We have received your comment letter of July 9, 2013, requesting a response within ten business days. Further to our telephone conversation with your office, this letter confirms that the response deadline has been extended and that Kinross will provide its response to your comment letter by August 9, 2013. Sincerely, KINROSS GOLD CORPORATION /s/ TONY GIARDINI Tony Giardini Executive Vice-President and Chief Financial Officer
